DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-6 are pending in this office action, of which claims 1 is independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recited a computer-based system for generating website leads without claiming associated computer hardware required for execution.  For example claim 1 recited a website lead generation server system, operatively coupled to a webserver system and a public network.  However, the specification does define any hardware associated with the architecture or the server. Under broadest reasonable interpretation examiner interprets the architecture as recited in claim 1 is any entity that capable of performing the functions as recited, which include software module.  Thus claim 1 is directed to a software per se system which is directed to non-statutory subject matter.  See MPEP § 2106.01.
Claims 2-6 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3 and 5-6 are non provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 5 of US Patent No. 10628503. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application #16/816,195
US Patent No. 10628503
Claim 1, A computer-based system for generating website leads, comprising: 
a website lead generation server system, operatively coupled to a webserver system and a 5public network, having a database that stores behavioral data associated with a plurality of users, wherein the website lead generation server system is configured to: 









             calculate one or more responses based on information relating to one or more of the user, the user's device, or the user's behavioral patterns when interacting with the webserver system; 








10provide the one or more responses for display at the user's device; 
receive information from the user; 


         

          provide the information received from the user to a predetermined recipient; and 
update the database with the information received from the user.  

Claim 1, A computer-based system for generating website leads, comprising: 
         a website lead generation server system including at least one processor and memory, operatively coupled to a webserver system with one or more webpages and an inventory feed for each of one or more feed providers and a public network, having a database that stores behavioral data associated with a plurality of users, said behavioral data derived from monitoring the plurality of users interacting with the one or more webpages of the webserver system, including inventory engagement information, wherein 
           for each of the plurality of users visiting the one or more webpages, create one or more visitor engagement profiles (VEPs) comprising one or more accumulative running scores; 
         
              dynamically generate a plurality of responses based on the one or more VEPs, each of the VEPs comprising: for each of the plurality of users, a visitor data corresponding to a profile of the user, the user's device, and the user's behavioral patterns when interacting with the one or more webpages of the webserver system, and a publisher data; 
           provide the plurality of responses for display at the user's device; 
          receive information from the user; 
          extract product information based on the information received from the user by parsing a current webpage loaded by the user; 
           provide the information received from the user to a predetermined recipient; and 
       update the database with the information received from the user; and 
               an inventory review system operable to create search filters for the inventory feed based on the information received from the user's interactions with the one or more webpages, wherein the plurality of responses for display at the user's device include: 
                a dynamically generated window that displays one or more inventory items queried from the search filters of the inventory review system and selectable by the user matching the extracted information; and 
             a chat popup from a chat server system, operably coupled to the lead generation server system and the inventory review system, that provides an online chat session between the user and a chat operator, wherein the chat operator's device is provided access to one or more inventory items queried from the search filters, and further wherein the chat operator is enabled to insert data related to the one or more inventory items into the chat session for display on the user's device, wherein each of the one or more VEPs is appended with an index defining user activity, the index used for triggering configuration of the plurality of responses for display at the user's device.
Claim 2, The computer-based system of claim 1, wherein the website lead generation server system 15is further configured to update the database with behavioral patterns of the user when interacting with the webserver system.  

             Claim 2, The computer-based system of claim 1, wherein the website lead generation server system is further configured to update the database with behavioral patterns of the user when interacting with the webserver system.
Claim 3, The computer-based system of claim 1, wherein the webserver system further includes a graphical toolbar operatively coupled to the website lead generation server via a webserver interface.  

Claim 3, The computer-based system of claim 1, wherein the webserver system further includes a graphical toolbar operatively coupled to the website lead generation server via a webserver interface. 

Claim 5, The computer-based system of claim 1, wherein the database includes behavioral data 25patterns related to the user's interaction with all websites operatively coupled to the website lead generation server.  

            Claim 4, The computer-based system of claim 1, wherein the database includes behavioral data patterns related to the user's interaction with all websites operatively coupled to the website lead generation server.
Claim 6, The computer-based system of claim 1, wherein the one or more responses for display at the user's device are generated from the behavioral data associated with said user in the website lead generation server system.

Claim 5, The computer-based system of claim 1, wherein the plurality of responses for display at the user's device are generated from the behavioral data associated with said user in the website lead generation server system.



It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the '195 system claims by adding the functions recited in the limitation of visitor’s engagement profile, an inventory review system and a chat server system of the '503 US Patent system claims would provide the same intended results of both of the claimed invention.

Claims 1-3 and 5-6 are non provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 5 of US Patent No. 9189798. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application No. 16/816,195
US Patent No. 9,189,798
Claim 1, A computer-based system for generating website leads, comprising: 
a website lead generation server system, operatively coupled to a webserver system and a 5public network, having a database that stores behavioral data associated with a plurality of users, wherein 
calculate one or more responses based on information relating to one or more of the user, the user's device, or the user's behavioral patterns when interacting with the webserver system; 
10provide the one or more responses for display at the user's device; 

receive information from the user; 


provide the information received from the user to a predetermined recipient; and 
update the database with the information received from the user.  

Claim 1, A computer-based system for generating website leads, comprising: 
                 a website lead generation server system including at least one processor and memory, operatively coupled to a webserver system associated with a plurality of websites and a public network, having a database that stores behavioral data associated with a plurality of 
           calculate at least one response based on information relating to at least one of the user, the user's device, or the user's behavioral patterns when interacting with the webserver system; 
           provide the at least one response for display at the user's device; 
            receive information from the user relating to the at least one response for display at the user's device; 
             provide the information received from the user to a predetermined recipient; 

           update the database with the information received from the user; 
            calculate at least one trigger value;    
            compare the calculated at least one trigger value to a first configurable threshold, including: selectively displaying a first advertisement at the user's device by sending instructions configured to execute a display process using one or more of the user device's processors if the comparison exceeds the first configurable threshold; and 
                selectively displaying a subsequent advertisement at the user's device by sending instructions configured to execute a display process using at least one of the user device's processors if a subsequent configurable threshold is exceeded; based on the comparison of the calculated at least one trigger value to the first configurable threshold, selectively engage a chat server system; 
                 wherein the chat server system is operatively coupled to the webserver system and the website lead generation server, and wherein the chat server system is configured to provide a chat window option for display at the user's device.
Claim 2, The computer-based system of claim 1, wherein the website lead generation server system 15is further configured to update the database with behavioral patterns of the user when interacting with the webserver system.  

              Claim 2, The computer-based system of claim 1, wherein the website lead generation server system is further configured to update the database with behavioral patterns of the user when interacting with the webserver system.
Claim 3, The computer-based system of claim 1, wherein the webserver system further includes a graphical toolbar operatively coupled to the website lead generation server via a webserver interface.  

 Claim 3, The computer-based system of claim 1, wherein the webserver system further includes a graphical toolbar operatively coupled to the website lead generation server via a webserver interface. 

Claim 5, The computer-based system of claim 1, wherein the database includes behavioral data 25patterns related to the user's interaction with all websites operatively coupled to the website lead generation server.  

              Claim 4, The computer-based system of claim 1, wherein the database includes behavioral data patterns related to the user's interaction with all websites operatively coupled to the website lead generation server.
Claim 6, The computer-based system of claim 1, wherein the one or more responses for display at the user's device are generated from the behavioral data associated with said user in the website lead generation server system.

            Claim 5, The computer-based system of claim 1, wherein the at least one response for display at the user's device are generated from the behavioral data associated with said user in the website lead generation server system.




It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the '195 system claims by adding the functions recited in the limitations of calculate at least one trigger value, compare the calculated at least one trigger value to a first configurable threshold, selectively displaying advertisement to user device and chat server system of the '798 US Patent system claims would provide the same intended results of both of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bove et al., US 20020107776 A1 (hereinafter “Bove”).

As to claim 1,
Bove teaches a computer-based system for generating website leads (Bove, para 0032, The server 120 provides an anonymous lead generation system in connection with database searching services. The anonymous lead generation system is implemented with software, which is part of the server engine 122, and the web pages 124), comprising: 
a website lead generation server system (Bove, para 0032 and Fig. 1, server 120) operatively coupled to a webserver system and a 5public network (Bove, Fig. 1 server engine 122 and network 100), having a database that stores behavioral data associated with a plurality of users (Bove, Fig. 1 user database 126. Para 0034, The user database 126 stores user records containing information relating to registered consumers, unregistered consumers who have accessed the server 120, and business experts (e.g. real estate agents, or real estate offices)), wherein the website lead generation server system is configured to: 
calculate one or more responses based on information relating to one or more of the user, the user's device, or the user's behavioral patterns when interacting with the webserver system (Bove, para 0036-0037 and 0052, If the request is determined in step 204 to be for viewing or processing of search results generated from a prior search request, the process moves from step 204 to step 214. In step 214, a determination is made as to whether authorization is needed to process the request, but such authorization is not present); 
(Bove, para 0052, a response with an authorization request is sent back to the requesting consumer); 
receive information from the user (Bove, para 0055, For example, in a home-sales embodiment, whenever a consumer requests that an MLS number for one of the homes found in a search be saved and the listing agent for this MLS number is a registered Realtor.RTM., then the user identifier for this Realtor.RTM.  is included in the user record); 
provide the information received from the user to a predetermined recipient (Bove, para 0055, in one embodiment, if the information relates to a particular business expert, then the user identifier for this business expert is included in the user record.  For example, in a home-sales embodiment, whenever a consumer requests that an MLS number for one of the homes found in a search be saved and the listing agent for this MLS number is a registered Realtor.RTM., then the user identifier for this Realtor.RTM.  is included in the user record); and 
update the database with the information received from the user (Bove, para 0055, whenever a consumer requests that an MLS number for one of the homes found in a search be saved and the listing agent for this MLS number is a registered Realtor.RTM., then the user identifier for this Realtor.RTM.  is included (i.e., update) in the user record).  
As to claim 2,
Bove teaches the website lead generation server system 15is further configured to update the database with behavioral patterns of the user when interacting with the webserver system (Bove, para 0035 and 0046 and Fig. 2, in step 206, the search criteria are stored. In one embodiment, these search criteria are stored in the user database 126 in the user record associated with the user identifier for the requesting consumer. Because multiple searches (i.e., behavioral patterns) in different areas may occur, this user record is designed to handle multiple values for the search criteria. In step 208, a prospect for the requesting consumer is created or modified, depending upon whether a prospect is already in existence for this consumer).  

As to claim 3,
Bove teaches the webserver system further includes a graphical toolbar operatively coupled to the website lead generation server via a webserver interface (Bove, para 0028, The plurality of search-requestor access devices 140 are any network-enabled devices capable of presenting a user interface having control inputs that effectuate network communications when selected. Examples of such control inputs include hyperlinks and submit buttons on Hypertext Markup Language/Extensible Markup Language ("HTML/XML") forms).  

20As to claim 4,
Bove teaches a chat server system operatively coupled to the webserver system and the website lead generation server and wherein the chat server system is configured to query the user's behavioral data from the database of the website lead generation server (Bove, para 0080, an initiation of contact by a consumer also affects the prospect for that consumer. For example, opening a chat session with a particular business expert may temporarily make the prospect for the initiating consumer inactive (since the consumer has expressed an interest in using that particular business expert), thereby giving the particular business expert a window of opportunity with the particular consumer).  
As to claim 5,
Bove teaches the database includes behavioral data 25patterns related to the user's interaction with all websites operatively coupled to the website lead generation server (Bove, para 0034-0035, The user database 126 stores user records containing information relating to registered consumers, unregistered consumers who have accessed the server 120, and business experts (e.g. real estate agents, or real estate offices). For example, in one embodiment, the search criteria data includes search dates, areas of interest, type of property, and price range, while post -search browsing data includes search-results' detailed description pages viewed and Multiple Listing Service ("MLS") numbers saved).  

As to claim 6,
Bove teaches the one or more responses for display at the user's device are generated from the behavioral data associated with said user in the website lead generation server system (Bove, Fig.2 and para 0051-0052, in a home-sales embodiment, search criteria that specify one or more MLS numbers (i.e., behavioral) indicate that the search requester is either a Realtor.RTM. or already working with a Realtor.RTM. who gave them that information. Thus, there is no need to create or modify a prospect with para 0052 for if the request is determined in step 204 to be for viewing or processing of search results generated from a prior search request (i.e., behavioral data), the process moves from step 204 to step 214).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Chourey et al. (US 20130191208 A1) discloses a method and system for analyzing marketing campaigns for increasing visitors' interactions with a webpage. A plurality of landing pages are created, each being associated with a different marketing campaign. Visitors that access the web site are assigned to a progression level (e.g., "Anonymous"; "Converted"; "Qualified") based on their interactions with the web site. Specific marketing campaigns are credited with progression-level increases, based on which landing page a visitor accessed prior to a progression-level increase. Values of statistics are generated for multiple marketing campaigns based on the credits. The values of the statistics can be simultaneously presented to a user, such that the user may compare the efficacy of multiple campaigns.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




6/18/2021

/NARGIS SULTANA/Examiner, Art Unit 2164